DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is over 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 are substantially identical except for the “diverter” in Claim 1 and the “high-velocity air flow guide” of Claim 2 which appear to perform very similar functions. They are different enough to not be considered for statutory double patenting but would not be restrictable from one another. Many of the USC § 112 rejections are the same or very similar between the two claims and as such locations are given as Claim 1 location (Claim 2 location) throughout the places where they are rejected identically for the sake of brevity.
Claim 1 recites the limitation "a fan" in line 8 (Claim 2 line 9) and then “a filter assembly fan” in line 9 (Claim 2 line 10) which appear to be used for the same purpose. As such it is unclear whether these are the same fan or different fans. Lines 14 and 15 (Claim 2 lines 15 and 16) further reference “the filter assembly fan” and it is again unclear wither that is “a filter assembly including… a fan” of line 8 or “a filter assembly fan” of line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 establishes “at least one filtering element” in line 8 (Claim 2 line 9), and then recites “the at least one filtering element” in lines 9 and 10 (Claim 2 lines 10-11), "the filtering elements" in lines 11 and 14 (Claim 2 lines 12 and 15) and “the filter element” in line 17 (Claim 2 line 17-18).  There is insufficient antecedent basis for this limitation in the claim as the pluralization is inconsistent which renders the claim indefinite. 
Further it is unclear whether the recitation of “the filter element” in line 17 (Claim 2 lines 17-18) is instead intended to reference “a filter assembly” established in line 8 based on the context of “minimizes the pressure drop occurring as a result of drawing the first portion through the filter element” as it is unclear whether this bypass is minimizing the pressure drop due to a single one of the “at least one filtering element” or the pressure drop of the entire filter assembly. 
With regards to the first and second portions of the air stream. Applicant establishes “a first portion of the air stream” in line 5 (Claim 2 line 5), and establishes by implication “the second portion of the air stream” which is again referenced in full in line 13 (Claim 2 line 14), but referenced in a shortened manner as “the second portion” in line 14 (Claim 2 line 15). There is insufficient antecedent basis for the limitation of line 14 (line 15) as it could be a second portion of a different object especially as up to that point applicant has been consistent with using the entire phrase. 
Applicant recites “a first portion of the air stream” in line 10, it is unclear if this is the same “a first portion of the air stream” established in line 5. In claim 2 line 10 this is referenced as “the first portion of the air stream”
Claim 1 recites the limitation "the HVAC ductwork section" in 11.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “an HVAC system” in the preamble and “a ductwork section” in line 3. 
The phrase “receive a first portion of the airstream from a chamber of a housing located with the HVAC ductwork section” in line 11 makes it unclear as to how exactly the chamber and housing are connected to the HVAC ductwork section, which as detailed above itself has antecedent basis issues. Further, it is unclear whether the housing and chamber are located upstream or downstream of the diverter. 
Claim Interpretation Notes
Claim 1 line 5 (Claim 2 line 5) the phrase “at least a second given direction” and Claim 1 line 12 (Claim 2 line 13) the singular “the second given direction” are not considered to have antecedent basis issues at this time as narrowing from a possible multiple to a singular direction is not unclear. However, it is somewhat unclear if this is establishing a possible third or fourth unclaimed direction, and whether such additional directions are supported by the remainder of the disclosure and in particular the drawings. As they are not specifically claimed at this time, this is a note for the purposes of compact prosecution rather than a drawings or specification objection or rejection.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 2 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of prior U.S. Patent No. 10,584,885. This is a statutory double patenting rejection.
Allowable Subject Matter
The claims contain the allowable subject matter of the parent patent US 10,584,885. A prior art rejection is not appropriate at this time. However, as the claims are identical to the US 10,584,885 patent, and even if the claims were amended to overcome the USC § 112 rejections above would likely be considered to be anticipated by US 10,584,885 without significant narrowing language the claims are not in condition for allowance at this time due to the Double Patenting issue. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776